Citation Nr: 0834881	
Decision Date: 10/10/08    Archive Date: 10/16/08

DOCKET NO.  05-28 720A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to increased evaluations for post-traumatic 
stress disorder (PTSD), initially evaluated as 30 percent 
beginning on September 30, 2004 and as 50 percent disabling 
beginning on October 5, 2006.

2.  Entitlement to service connection for bilateral hearing 
loss.

3.  Entitlement to service connection for peripheral 
neuropathy, to include as secondary to the veteran's service-
connected type II diabetes mellitus.

4.  Entitlement to service connection for hypertension, to 
include as secondary to the veteran's service-connected type 
II diabetes mellitus.


REPRESENTATION

Appellant represented by:	West Virginia Division of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty from July 1965 to September 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia in September 2004, October 2006, 
and June 2007.

The veteran appeared at a VA video conference hearing in July 
2008.  Subsequently, in September 2008, he submitted 
additional evidence accompanied by a signed waiver of RO 
review.  38 C.F.R. § 20.1304 (2008).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

In regard to the veteran's PTSD increased evaluation claim, 
the Board finds both testimony and mental health evidence 
suggesting a worsening of the disability, particularly in 
terms of suicidal ideation, since an October 2006 VA 
examination.  See VAOPGCPREC 11-95 (April 7, 1995).  At the 
time of this examination, the veteran denied any suicidal 
thoughts, with the examiner noting instead that "[h]e's had 
some passive suicidal ideation" but with no intention to do 
anything.  During his July 2008 video conference hearing, 
however, the veteran reported current suicidal thoughts once 
or twice per month, triggered by depression, and noted that 
"the plan is to run into a coal truck or a train, something 
that'll ... be immediate."  He also suggested that he had 
not gone through with this because of his wife and daughter.  
A September 2008 statement from the veteran's VA therapist 
indicates that the veteran denied any plan or intent to harm 
himself but "endorses fleeting thoughts of suicidal 
ideation."  The therapist, who had previously provided a 
statement in June 2007, also noted "increased feelings of 
anxiety" and feeling "more irritable."  Given this 
evidence, a further examination is warranted to ascertain, 
among other things, whether suicidal ideation is actually 
present in this case and whether there is an overall 
worsening of the disability since the prior examination.  The 
Board notes that suicidal ideation is among the symptoms 
listed in the criteria for a 70 percent evaluation for PTSD 
under 38 C.F.R. § 4.130, Diagnostic Code 9411 (2007).

Moreover, the veteran, during his July 2008 hearing, reported 
receiving counseling for "at least two years" at the 
Huntington Vet Center.  The claims file, however, contains no 
records of mental health treatment dated since August 2006, 
aside from the September 2008 statement from his therapist.  
These records will need to be obtained.  38 C.F.R. 
§ 3.159(c)(2) (2007); see also Bell v. Derwinski, 2 Vet. App. 
611, 613 (1992).

During the July 2008 hearing, the veteran reported that he 
had been tested periodically for hearing loss by his former 
company, Verizon, for which he worked until 2001.  He also 
noted being seen by a private ear specialist subsequent to an 
April 2007 VA audiological examination.  Efforts will need to 
be made to obtain records corresponding to these audiological 
evaluations, pursuant to 38 C.F.R. § 3.159(c)(1) (2007)

Also, during the July 2008 hearing, the veteran reported 
receiving Social Security Administration (SSA) disability 
benefits.  He indicated that this grant of benefits was 
predicated on "[t]he back and the neuropathy."  
Consequently, any medical records corresponding to this SSA 
grant would be directly relevant to the claim for service 
connection for peripheral neuropathy.  The claims file, 
however, does not reflect that efforts have been made to 
obtain corresponding medical records.  Such efforts are 
required, pursuant to 38 C.F.R. § 3.159(c)(2) (2007).  See 
also Baker v. West, 11 Vet. App. 163, 139 (1998) (VA's duty 
to assist includes obtaining SSA records when the veteran 
reports receiving SSA disability benefits, as such records 
may contain relevant evidence).  

Finally, the Board notes that, in an August 2008 statement, 
Melin J. Moses, M.D., noted that hypertension is a 
multifactorial disease, and the veteran's "diabetes does 
worsen hypertension by vascular damage and hardening of 
arteries."  In light of this nexus opinion, a VA examination 
is "necessary" under 38 U.S.C.A. § 5103A(d) (West 2002) to 
ascertain the etiology of the veteran's hypertension.  While 
this disability was addressed in VA examinations from March 
2005 and September 2006, the etiology of the disability was 
not discussed in the corresponding reports.

Accordingly, the case is REMANDED for the following action:

1.  The Huntington Vet Center should be 
contacted, and all records of mental 
health treatment of the veteran since 
August 2006 should be requested.  All 
records obtained pursuant to this request 
must be included in the veteran's claims 
file.  If the search for such records has 
negative results, documentation to that 
effect should be included in the claims 
file.

2.  Following the receipt of signed 
release forms with full address 
information, if completed by the veteran, 
efforts should be made to contact Verizon 
and the veteran's private ear specialist 
for all records of audiological 
evaluations.  All records obtained 
pursuant to this request must be included 
in the veteran's claims file.  If the 
search for such records has negative 
results, documentation to that effect 
should be included in the claims file.


3.  SSA should be contacted, and all 
records of medical treatment associated 
with the veteran's reported grant of SSA 
disability benefits should be requested.  
All records obtained pursuant to this 
request must be included in the veteran's 
claims file.  If the search for such 
records has negative results, 
documentation to that effect should be 
included in the claims file.

4.  The veteran should then be afforded a 
VA psychiatric examination, with an 
appropriate examiner, to determine the 
symptoms and severity of the service-
connected PTSD.  The veteran's claims 
file should be made available to the 
examiner prior to the examination, and 
the examiner is requested to review the 
entire claims file in conjunction with 
the examination.  

All tests and studies deemed necessary by 
the examiner should be performed, and the 
report should reflect all subjective 
symptoms reported by the veteran and 
objective findings shown upon 
examination.  In discussing the relevant 
clinical findings, the examiner should 
specifically note whether the veteran's 
PTSD is productive of suicidal ideation, 
and, if so, at what time did such 
suicidal ideation arise.  A multi-axial 
diagnosis and Global Assessment of 
Functioning (GAF) score should be 
assigned, and a full explanation for that 
diagnosis and GAF score should be 
provided in terms of occupational and 
social impairment.  A complete rationale 
should be given for all opinions and 
conclusions expressed in a typewritten 
report.

5.  The veteran should also be afforded a 
VA examination, with an appropriate 
examiner, to determine the nature and 
etiology of his claimed hypertension.  
The veteran's claims file must be made 
available to the examiner prior to the 
examination, and the examiner must review 
the entire claims file in conjunction 
with the examination.  

All tests and studies deemed necessary by 
the examiner should be performed.  Based 
on a review of the claims file and the 
clinical findings of the examination, the 
examiner is requested to offer an opinion 
as to whether it is at least as likely as 
not (e.g., a 50 percent or greater 
probability) that hypertension (i) is 
etiologically related to the veteran's 
period of active service, or (ii) was 
caused or aggravated (e.g., permanently 
worsened beyond natural progression) by 
the veteran's service-connected type II 
diabetes mellitus.  A complete rationale 
should be given for all opinions and 
conclusions expressed in a typewritten 
report.

6.  After completion of the above 
development, the veteran's claims should 
be readjudicated.  If the determination 
of any of these claims remains less than 
fully favorable to the veteran, he and 
his representative should be furnished 
with a Supplemental Statement of the Case 
and given an opportunity to respond.

Then, if indicated, this case should be returned to the Board 
for the purpose of appellate disposition.  The veteran has 
the right to submit additional evidence and argument on this 
matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This appeal must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 


appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).  



______________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

